DETAILED ACTION
	This is the initial Office action for application 17/641,922 filed March 10, 2022, which is a national stage entry of PCT/IL2020/051167 filed November 11, 2020, and claims foreign priority from IL269266 filed September 11, 2019 in the State of Israel.  Claims 127-138, 140-144, and 146-148, as presented in the preliminary amendments filed March 10, 2022, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one-way mechanism including a one-way ratchet and pawl, a one-way gear track and pawl, a one-way hook and loop, a one-way valve, a permanent adhesive and a release layer between an edge of the waterproof limb cover and the predefined region of the limb as recited in claims 128 and 130 must be shown or the features canceled from the claims.  Further, the reversibly closable side opening as recited in claim 133, the tear strip comprising an insert of a material as recited in claim 137, and a tear initiator as recited in claim 142 must be shown or the features canceled from the claims.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawings.  MPEP § 608.02(d).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1040” has been used to designate both “a tear strip” in Figures 3A and 3B and “a stiffening mechanism” in Figure 3D.  Further, Figures 3E and 3F use the reference character “1030” for an element resembling the disclosed “stiffening mechanism”; however, reference character “1030” has been previously designated as the “irreversibly rupturable region” in Figures 2A-3C.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the reference character “210” not mentioned in the description.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), and/or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b), are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to because the reference character “1040” has been used to designate a “tear strip”, a “pull tab”, and a “stiffening mechanism”.  Further, the reference character “120” has been used to designate an “opening”, a “sealing closure mechanism”, and an “open end” and the reference character “1020” has also been used to designate an “opening” and a “closure mechanism”.  Appropriate correction is required.  Applicant’s cooperation is also requested in correcting any errors of which Applicant may become aware in the specification.
The use of the term “VelcroTM”, which is a trade name or a mark used in commerce, has been noted in this application.  The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 127-130, 132-138, 140-144, and 146 are objected to because they are not provided with the correct status identifier as required by 37 CFR 1.121(c).  Claims 127-130, 132-138, 140-144, and 146 are indicated as “new”, however, it appears that they were previously presented in another preliminary amendment also filed March 10, 2022 making it unclear which set of claims are the most recently submitted.  Since additional new claims 147 and 148 were filed, it appears the set of claims including claims 147 and 148 are claims the most recently filed and will be examined.  Appropriate correction is required in the future to prevent confusion regarding the status of the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “sealing closure mechanism” in claims 127 and 147 and “one-way mechanism” in claim 128.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification discloses that the sealing closure mechanism comprises a one-way mechanism, an elasticated region, a fastenable string or tape, a diaphragm seal, an inflatable cuff, a vacuum ring, an adhesive region, a Velcro™-type [hook and loop type] closure, a buckle and strap, and any combination thereof.  The specification discloses non-limiting examples of the one-way mechanism include a one-way ratchet and pawl, a one-way gear track and pawl, a one-way hook and loop, a one-way valve, and a permanent adhesive and a release layer.
If Applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 129, 130, 136-138, and 140 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 129 contains the trademark/trade name “VelcroTM”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a hook and loop fastener produced under the trademark VelcroTM and, accordingly, the identification/description is indefinite.  See MPEP 2173.05(u).
Claim 130 recites the limitation “said one-way mechanism”; however, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes, claim 130 will be interpreted to depend from claim 128 where a “one-way mechanism” is first introduced.
Claims 136 and 137 each recite the limitation “said tear strip”; however, since claim 135 only recites a tear strip in the alternative only with respect to types of predefined irreversibly rupturable regions, it is unclear if claims 136 and 137 are intending to positively require the at least one predefined irreversibly rupturable region is a tear strip.  For examination purposes, claims 136 and 137 will be interpreted to include the limitation “wherein said at least one predefined irreversibly rupturable region is a tear strip”.
Claims 137, 138, and 140 each recite the limitation “said casing material”; however, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes, the limitation “said casing material” will be interpreted as “a material of said casing”.
Claim 140 recites the limitation “said weakened region”; however, since claim 135 only recites a weakened region in the alternative only with respect to types of predefined irreversibly rupturable regions, it is unclear if claim 140 is intending to positively require the at least one predefined irreversibly rupturable region is a weakened region.  For examination purposes, claim 140 will be interpreted to include the limitation “wherein said at least one predefined irreversibly rupturable region is a weakened region”.
Claim 143 recites the limitation “said tear initiator”; however, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes, claim 143 will be interpreted to depend from claim 142 where a “tear initiator” is first introduced.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 127, 129, 131, 133-135, 137, 138, 140, 141, 144, and 146-148 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans (US 2009/0287122).
Regarding claim 127, Evans discloses a waterproof limb cover (protective bag 10) for preventing liquid ingress to a predefined region of a limb (Figs. 2-3; ¶ 0003), the waterproof limb cover (10) comprising a casing (sleeve portion 12) impermeable to the liquid (¶ 0003 & 0035), the casing (12) comprising at least one opening (adjacent cuff 14) for insertion of the limb (Fig. 3; ¶ 0009), the at least one opening comprising at least one sealing closure mechanism (cuff 14 is an elasticized region and therefore is analogous to the “sealing closure mechanism”) configured to sealingly enclose the predefined region of the limb (Fig. 3; ¶ 0036-0037), wherein the waterproof limb cover (10) further comprises at least one predefined irreversibly rupturable region (weakened zones in cuff) capable of enabling removal of the waterproof limb cover (10) from the predefined region of the limb (Fig. 2; ¶ 0041 & 0043-0044).
It is noted that the limitation “for removal of said waterproof limb cover from said predefined region of said limb” is a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 129, Evans discloses that the at least one sealing closure mechanism comprises an elasticated region (cuff 14 is formed from a stretchable or elastic impregnated polymer) (¶ 0036).
Regarding claim 131, Evans discloses that the casing (12) comprises a polymer such as polyethylene or polypropylene (¶ 0046).
Regarding claim 133, Evans further discloses a reversibly closable side opening (press-seal opening 16 on side of bag opposing the cuff 14) (Fig. 4; ¶ 0052).
Regarding claim 134, Evans discloses that the at least one predefined irreversibly rupturable region (weakened zones) is located within the at least one sealing closure mechanism (cuff 14) (Fig. 2; ¶ 0044) such that rupture of the at least one of the at least one predefined irreversibly rupturable region ruptures at least one of the at least one sealing closure mechanism.
Regarding claim 135, Evans discloses that the at least one predefined irreversibly rupturable region comprises a weakened region (¶ 0044).
Regarding claims 137 and 138, Evans discloses that the at least one predefined irreversibly rupturable region is a tear strip (removed portion of cuff (14) forms a tear strip), wherein the tear strip comprises an insert (rib) of a material having greater stiffness, greater strength, and/or greater elasticity than a material of the casing (12) (¶ 0041-0044).
Regarding claim 140, Evans discloses that the at least one predefined irreversibly rupturable region comprises a weakened region, wherein the weakened region consists of a region with thinner material than a material of the casing (12) (¶ 0042 & 0044).
Regarding claim 141, Evans discloses that the waterproof limb cover (10) comprises a pullable member (rib) in or near at least one of the at least one predefined irreversibly rupturable region, wherein the pullable member is selected from the group consisting of a tag, a ring, a protrusion, and any combination thereof, wherein pulling on the pullable member ruptures at least a portion of the at least one predefined irreversibly rupturable region (¶ 0041-0044).
Regarding claim 144, Evans discloses that the waterproof limb cover (10) is providable in a sterile packaging (claim 17).
Regarding claim 146, Evans discloses that the cover (10) comprises a stiffening mechanism comprising a plurality of loops (ribs) (Fig. 2; ¶ 0041-0042).
Regarding claim 147, Evans discloses a waterproof limb cover (protective bag 10) for preventing liquid ingress to a predefined region of a limb of a non-human animal (Figs. 2-3; ¶ 0003), the waterproof limb cover (10) comprising a casing (sleeve portion 12) impermeable to the liquid (¶ 0003 & 0035), the casing (12) comprising at least one opening (adjacent cuff 14) for insertion of the limb (Fig. 3; ¶ 0009), the at least one opening comprising at least one sealing closure mechanism (cuff 14 is an elasticized region and therefore is analogous to the “sealing closure mechanism”) configured to sealingly enclose the predefined region of the limb (Fig. 3; ¶ 0036-0037), wherein the waterproof limb cover (10) further comprises at least one predefined irreversibly rupturable region (weakened zones in cuff) capable of enabling removal of the waterproof limb cover (10) from the predefined region of the limb (Fig. 2; ¶ 0041 & 0043-0044).
It is noted that the limitation “for removal of said waterproof limb cover from said predefined region of said limb” is a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 148, Evans discloses that the at least one predefined irreversibly rupturable region comprises a weakened region (¶ 0044).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 128 and 130 are rejected under 35 U.S.C. 103 as being unpatentable over Evans as applied to claim 127 above, in view of Childers et al. (US 4,458,680), as evidenced by Caveney et al. (US 3,584,525).
Evans discloses the invention substantially as claimed, as described above, but fails to teach that the at least one sealing closure mechanism comprises a one-way mechanism, wherein the one-way mechanism comprises at least one member of a group consisting of a one-way ratchet and pawl, a one-way gear track and pawl, a one-way hook and loop, a one-way valve, and a permanent adhesive and a release layer between an edge of the waterproof limb cover and the predefined region of the limb.
Childers discloses a protective garment (10) comprising a sealing closure mechanism (neck seal S3) configured to sealingly enclose a region of a user, wherein the sealing closure mechanism (S3) comprises a one-way mechanism (docking ring 40) comprising a one-way ratchet and pawl (tie extensions 43, 43’ of a conventional cable tie) (Figs. 12-14B; column 5, lines 3263).  Note that Caveney discloses a conventional cable tie (50) having a one-way ratchet (55) and pawl (90) (Fig. 6; column 4, lines 24-34).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the at least one sealing closure mechanism of the cover taught by Evans to include a one-way mechanism as taught by Childers for the purpose of ensuring a proper seal of the cover around the limb.
Claim 132 is rejected under 35 U.S.C. 103 as being unpatentable over Evans as applied to claim 127 above, in view of Bennett (US 2009/0182252).
Evans discloses the invention substantially as claimed, as described above, but fails to teach that the casing is configured to display at least one indicia.
Bennett discloses a limb cover (protective sleeve 72) comprising at least one indicia (82) including a logo (Fig. 11; ¶ 0060).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the casing of the cover taught by Evans to include at least one indicia including a logo as taught by Bennett for the purpose of advertising a brand name.  Further, it has been held that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.  In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).

Claim 136 is rejected under 35 U.S.C. 103 as being unpatentable over Evans as applied to claims 127 and 135 above, in view of Kelly et al (US 5,342,286).
Evans discloses the invention substantially as claimed, as described above, but fails to teach that the at least one predefined irreversibly rupturable region is a tear strip, wherein the tear strip remains attached to the waterproof limb cover in at least one area after tearing.
Kelly discloses a waterproof limb cover (covering member 10) comprising a casing including at least one opening (opening 14) for insertion of a limb, wherein the opening includes at least sealing closure mechanism (upstanding lip 20) configured to sealingly enclose a predefined region of the limb, wherein the waterproof limb cover (10) further comprises at least one predefined irreversibly rupturable region (perforation 26) including a tear strip (tie member 30) which remains attached to the waterproof limb cover (10) in at least one area (securing portion 32) after tearing the tear strip (30) such that the waterproof limb cover (10) and the tear strip (30) are necessarily disposable as a unit (Figs. 1-4; column 3, lines 11-28).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the predefined irreversibly rupturable region of the waterproof limb cover taught by Evans to include a tear strip that remains attached to the waterproof limb cover in at least one area after tearing as taught by Kelly for the purpose of assisting in securing the cover on the limb.

Claims 142 and 143 are rejected under 35 U.S.C. 103 as being unpatentable over Evans as applied to claim 127 above, in view of Murphy et al. (US 10,874,561).
Evans discloses the invention substantially as claimed, as described above, but fails to teach that the waterproof limb cover comprises a tear initiator in or near at least one of the at least one predefined irreversibly rupturable region, wherein the tear initiator is selected from the group consisting of a notch, a gap, and any combination thereof, and wherein separation of edges of the tear initiator initiates tearing of the at least one of the at least one predefined irreversibly rupturable region.
Murphy discloses using a tear initiator (tearing notch) in or near an edge of a predefined irreversibly rupturable region (line or preferential tearing) of a cover (package), wherein the tear initiator is selected from the group consisting of a notch, a gap, and any combination thereof, and wherein separation of edges of the tear initiator initiates tearing of the predefined irreversibly rupturable region (column 3, lines 11-13).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the waterproof limb cover taught by Evans to include a tear initiator in or near at least one of the at least one predefined irreversibly rupturable region, wherein the tear initiator is selected from the group consisting of a notch, a gap, and any combination thereof, and wherein separation of edges of the tear initiator initiates tearing of the at least one of the at least one predefined irreversibly rupturable region as taught by Murphy for the purpose of making opening the at least one predefined irreversibly rupturable region easier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        7/21/2022